Citation Nr: 1001637	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-07 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent prior to 
July 13, 2007 and in excess of 50 percent from July 13, 2007 
for service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to 
December 1979.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in August 2008.  This matter was 
originally on appeal from an October 2006 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Columbia, South Carolina.


FINDINGS OF FACT

1.  Prior to July 13, 2007, the Veteran's service-connected 
major depressive disorder was productive of occupational and 
social impairment, with reduced reliability and productivity 
but not productive of occupational and social impairment with 
deficiencies in most areas.

2.  Since July 13, 2007, the Veteran's major depressive 
disorder has been productive occupational and social 
impairment with deficiencies in most areas but not productive 
of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to July 13, 2007, the criteria for an initial 
evaluation of 50 percent, but no higher, for major depressive 
disorder had been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9434 (2009).

2.  Since July 13, 2007, the criteria for an evaluation of 70 
percent, but no higher, for major depressive disorder have 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  
	
Pursuant to the Board's August 2008 Remand, the Appeals 
Management Center (AMC) obtained the Veteran's VA treatment 
records, scheduled a VA psychiatric examination, and issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's August 2008 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the United States Court of 
Appeals for Veterans Claims held that, pursuant to 38 U.S.C. 
§ 5103(a) (2008) (currently at 38 U.S.C. § 5103(a)(1)), VCAA 
notice for an increased rating claim must include the 
following information:  (1) the VA must notify the Veteran 
that in order to substantiate a claim, he or she must provide 
(or ask the VA to obtain) medical or lay evidence 
demonstrating that his or her disability has worsened or 
increased in severity and the effect the worsening has had on 
his or her employment and daily life; (2) if the Veteran's 
current diagnostic code "contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied" by providing the evidence described above-the 
example provided was where a "specific measurement or test 
result" would be required-then the VA must give "at least 
general notice" of that requirement; (3) the VA must tell 
the Veteran that if he or she is assigned a higher rating, 
that rating will be determined by applying relevant 
diagnostic codes, which generally provide for disability 
ratings between 0-100%, "based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life"; and (4) the notice must also 
provide examples of the types of medical and lay evidence-
such as job application rejections-that the Veteran may 
submit (or ask the VA to obtain) "that are relevant to 
establishing [her or] his entitlement to increased 
compensation."

Recently, the United States Court of Appeals for the Federal 
Circuit issued a decision on appeal that vacated and remanded 
the decision of the Veterans Claims Court in Vazquez-Flores.  
See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
Sept. 4, 2009).  In view of some potentially qualifying 
language included in the Federal Circuit's decision in 
vacating the CAVC's decision ("insofar as"), it appears 
that only the generic first, third, and fourth elements 
[contained in the CAVC's decision] are in fact required under 
the Federal Circuit's decision.

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in August 2006 and May 2008 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473.  Together, the letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence, as well as how VA 
determines disability ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in August 2006 and 
in December 2008. 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The December 2008 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the Veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected major depressive disorder is 
evaluated as 30 percent disabling prior to July 13, 2007 and 
50 percent disabling since that date pursuant to the General 
Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, 
Diagnostic Codes 9411-9440.  Under these criteria, a mental 
condition that has been formally diagnosed, but the symptoms 
of which are not severe enough either to interfere with 
occupational and social function or to require continuous 
medication warrants a noncompensable (zero) evaluation.  

A 10 percent evaluation requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation requires occupational and social 
impairment, but with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete task); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation requires even greater occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  

In the Mauerhan case, the court rejected the argument "that 
the DSM-IV criteria should be the exclusive basis in the 
schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. 
App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV 
are used to diagnosis PTSD rather than evaluate the degree of 
disability resulting from the condition.  Although certain 
symptoms must be present in order to establish the diagnosis 
of PTSD, as with other conditions, it is not the symptoms but 
their effects that determines the level of impairment.  Id.  

The Global Assessment of Functioning (GAF) score is a scaled 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  See the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. 
Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
Examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  

Initially, the Board notes that in October 2002, the Veteran 
filed a claim for anxiety and depression as due to service-
connected varicose veins.  In a December 2002 rating 
decision, service connection for major depressive disorder 
was granted with an evaluation of 30 percent.  

The Veteran has been diagnosed with generalized anxiety 
disorder; however, generalized anxiety disorder is not 
currently a service-connected disability.  However, in the 
December 2002 rating decision, the RO specifically noted that 
a 30 percent rating was assigned because there was evidence 
of depressed mood, anxiety, panic attacks, and sleep 
impairment suggesting that the Veteran's anxiety was part and 
parcel of the Veteran's major depressive disorder.  In 
addition, the VA examiners did not specifically differentiate 
the symptoms of the generalized anxiety disorder from the 
symptoms of the depressive disorder.  When it is not possible 
to medically separate the effects of one condition from 
another, VA regulations require that reasonable doubt be 
resolved in the Veteran's favor.  38 C.F.R. § 3.102. See 
generally Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
Thus, the Board has considered the Veteran's generalized 
anxiety disorder as part of the claim for increased 
evaluation.

In August 2006, the Veteran underwent VA examination for 
mental disorders.  The Veteran reported suicidal ideation but 
denied ever making a plan or attempting to harm himself.  The 
Veteran reported residing with his wife of 30 years but 
denied talking to her.  The Veteran also reported having two 
sons but denied having contact with them.  The Veteran denied 
using alcohol and denied using drugs.  The Veteran reported 
that he was working as a janitor and that he stopped working 
due to physical problems but that he was being teased at work 
due to his physical injuries and his inability to complete 
the job.    

Mental status examination indicated that the Veteran was 
poorly dressed and groomed.  He was cheerful and somewhat 
unresponsive to questions.  He was a poor historian and gave 
vague responses.  His memory and concentration were impaired.  
He made no eye contact.  His speech and thought processes 
were slow.  He denied current suicidal and homicidal ideation 
but reported visual hallucinations in which things were 
moving in his peripheral vision such as shadows which he 
indicated might by his buddies.  After mental status 
examination, the VA examiner diagnosed depressive disorder 
not otherwise specified.  

The examiner stated that while the Veteran did demonstrate 
significant symptoms of depression, he exaggerated some of 
his responses in the mental status portion of the evaluation.  
Because of this, the examiner stated that she was requesting 
the Veteran's claims file before assigning a GAF score.

In a September 2006 addendum, the VA examiner who conducted 
the August 2006 VA examination noted that at the time of the 
VA examination, the Veteran appeared to be exaggerating his 
answers and that she did not assign a GAF because she did not 
have the Veteran's file.  After reviewing the claims file, 
the examiner noted that the Veteran's medication, quetiapine 
and venlafaxine, had been increased a few times over the past 
two years and that follow-up visits since 2002 described 
symptoms of depression and anxiety, stable on current 
medications.  The examiner noted that the Veteran's claims 
file demonstrated that he attended social gatherings such as 
birthdays and anniversary parties with his wife and also 
participated in various activities with friends to the 
contrary of what he reported to her.  The examiner assigned a 
GAF of 55.   

On July 13, 2007, the Veteran was seen by Dr. L.I.B., 
psychiatrist for medication management.  The Veteran reported 
that the medications were effective but that his mood was 
intertwined by pain, and that he had good days and bad days 
depending on his pain.  The Veteran stated that it was a bad 
day but that he had to work even when in pain.  The Veteran 
stated that he had to work because he had bills to pay and 
that his wife did not work.  The Veteran reported that the 
physical limitations from pain were preventing him from 
enjoying his life to the fullest, that he was not enjoying 
time with his children or grandchildren, and that his pain 
also aggravated him in his job.  The Veteran reported that 
what helped him most was going outside to pray for guidance 
and going to church every week for spiritual guidance as well 
as comfort from his wife.  The Veteran denied feeling 
suicidal or homicidal and claimed that he has to continue 
living to provide for his wife and himself and pay his bills.  
The Veteran reported hoping to see his grandchildren more 
often and to not be stressed out in his job because of his 
physical limitations.  

Mental status examination indicated that the Veteran was 
fatigued and that he had limited interests.  However, he was 
oriented to person, place, time, and situation.  In addition, 
his appearance was adequate, there were no 
behavior/psychomotor abnormalities, and his speech was 
spontaneous.  The Veteran's attitude was cooperative, his 
mood was variable/labile, and his affect was congruent to 
content.  The Veteran's thought process was goal-directed, 
his thought content was appropriate, and his memory was 
intact.  The Veteran's concentration was good, his impulse 
control was good, his insight was good, and his ability for 
abstract thinking was intact.  The Veteran noted variable 
sleep from four to six hours per night.  Irritability, 
depressive/anxiety symptoms, nightmares, flashbacks were all 
noted to be absent.  The Veteran denied hallucinations, 
suicidal ideation, and homicidal ideation.  The psychiatrist 
diagnosed depression nos/mood disorder due to chronic pain 
and assigned a GAF of 50.  The Veteran declined referral for 
therapy.

In March 2008, the Veteran demonstrated that he was oriented 
times three with very flat affect.  The Veteran reported that 
he was more depressed than he had ever been.  The Veteran 
stated that Christmas had been no good, that he became angry 
at his grandchildren, and that his children didn't want to 
bring them over any more.  The Veteran acknowledged that he 
had thought about suicide but had no plan and had never 
attempted it.  The Veteran reported that he was not sleeping 
well, that he stayed away from people, and that he felt 
isolated. 

In May 2008, the Veteran presented for medication management 
appointment with Dr. L.I.B., psychiatrist.  The Veteran 
reported that he was having more pain from his right foot and 
that he was having more anxiety about possibly losing his 
foot and not finishing his required number of years to 
retire.  The Veteran reported worrying about his health, 
finances, and family.  Mental status examination indicated 
that the Veteran was fatigued, he had limited interests, and 
depressive/anxiety symptoms were present.  However, he was 
oriented to person, place, time, and situation.  In addition, 
his appearance was adequate, there were no 
behavior/psychomotor abnormalities, and his speech was 
spontaneous.  The Veteran's attitude was cooperative, his 
mood was variable/labile, and his affect was congruent to 
content.  The Veteran's thought process was goal-directed, 
his thought content was appropriate, and his memory was 
intact.  The Veteran's concentration was good, his impulse 
control was good, his insight was good, and his ability for 
abstract thinking was intact.  The Veteran noted variable 
sleep from four to six hours per night.  Irritability, 
nightmares, and flashbacks were all noted to be absent.  The 
Veteran denied hallucinations, suicidal ideation, and 
homicidal ideation.  The psychiatrist diagnosed depression 
nos (due to chronic pain and general medical condition, 
economic problems, and occupational problems) and generalized 
anxiety disorder and assigned a GAF of 50.  The Veteran's 
medication was changed.

In September 2008, the Veteran presented for a follow up 
primary care appointment.  A suicide screen was conducted 
which was positive due to the fact that the Veteran reported 
that he thought of suicide with no plan.  The record 
indicates that the Veteran was upset and crying during the 
interview and that he was given suicide hotline card and 
referred to suicide counselor.  The Veteran was taken to his 
psychiatrist who interviewed the Veteran and started him on 
new medications.  The Veteran repeatedly denied that he was 
in any danger and denied that he had any intent or plan to 
harm himself or anyone else.  A suicide risk assessment was 
conducted at which time the Veteran denied attempting suicide 
or feeling hopeless.  The Veteran stated that his wife was 
the person who supported him.  The suicide risk was noted to 
be low.  

Mental status examination indicated that his appearance was 
disheveled, his mood was depressed and anxious, and he 
admitted to hallucinations.  The Veteran reported difficulty 
falling asleep, poor appetite, fatigue, limited interests, 
and nightmares.  However, he was oriented to person, place, 
time, and situation and his speech was spontaneous.  The 
Veteran's attitude was cooperative and attentive and his 
affect was labile and congruent to content.  The Veteran's 
thought process was goal-directed, his thought content was 
appropriate, and his memory was intact.  The Veteran's 
concentration was good, his impulse control was good, his 
insight was good, his judgment was good, and his ability for 
abstract thinking was intact.  Irritability and flashbacks 
were absent.  The Veteran denied suicidal ideation and 
homicidal ideation.  The impression was generalized anxiety 
disorder, major depression by history with questionable 
psychotic features.  A GAF of 49 was assigned.  

The Veteran's treating psychiatrist noted that the Veteran 
had talked in the past about his regrets about not being sent 
to Vietnam and was sent to Korea instead, and talked about 
his childhood friends who were sent and died and that 
sometimes he sees them in his dreams and during the day.  The 
psychiatrist noted that this is mixed with wanted to apply 
for PTSD.  The psychiatrist noted that he told the Veteran 
that he did not fulfill the PTSD criteria but that he talked 
with someone at DAV who advised him to apply for the 
disability.  The psychiatrist noted that this is in relation 
to frustrations with the physical limitations and its effects 
in his job and his role as a father and his continued guilt 
frustration of surviving whereas his friends were sent to 
Vietnam and he was not.  

In December 2008, the Veteran underwent VA examination.  The 
Veteran reported that he saw Dr. E.I.B. about once every six 
months and had been prescribed Effexor and Zyprexa which he 
noted help decrease anxiety and irritability at times.  The 
Veteran reported that he had worked as a janitor for 15 years 
and that he had probably missed about 200 hours in the past 
year because of his mental health problems.  The Veteran 
reported problems with irritability and noted snapping at 
coworkers.  The Veteran noted that he really hated his job 
and reported problems with concentration and that sometimes 
he did not do his job duties because he was angry.  The 
Veteran reported being arrested about 10 times for things 
like disorderly conduct, theft, and assault and noted that 
his last arrest was three to four years prior for theft.  
When questioned about his use of addictive substances, he 
reported that he drank alcohol daily.  The examiner noted 
that he did not smoke marijuana very much but after the 
examiner continued to question him, he said two or three 
times a week, and then acknowledged that he was smoking 
marijuana daily.  The Veteran reported a poor relationship 
with his wife and noted that they do not communicate.  The 
Veteran reported that he is not close to his sons or his 
grandchildren because of his irritability.  The Veteran also 
denied any close or casual friends or any hobbies or 
interests.

Mental status examination indicated that he was alert, 
oriented and attentive.  The Veteran's mood appeared to be 
anxious and depressed, and his affect was mood congruent.  
His speech reflected his anxiety, and there was some evidence 
of psychomotor agitation.  The Veteran's eye contact was 
fair, and he was generally cooperative with the examiner 
although at times he did not respond to questions initially 
and at times there was some suggestion that he may not have 
been putting forth his best effort, particularly on the 
mental status examination and that there may have been a bit 
of exaggeration at times.  The Veteran's thought process was 
circumstantial and his thought content was devoid of current 
auditory or visual hallucinations.  No evidence of delusional 
content was noted.  The Veteran denied thoughts of hurting 
himself or others and also denied a history of suicide 
attempt.  The Veteran reported that the last time that he was 
physically aggressive was that morning.  Memory was intact, 
but he was unable to concentrate well.  

After a review of the claims file, interview with the 
Veteran, and mental status examination, the VA examiner 
diagnosed generalized anxiety disorder, major depressive 
disorder, and cannabis abuse.  The examiner noted that the 
Veteran was exhibiting considerable symptoms associated with 
his anxiety and depression such as anger and irritability.  
The examiner noted that Veteran also reported some auditory 
hallucinations, which the examiner noted were questionable in 
terms of whether they were actual hallucinations.  The 
Veteran reported problems with depression with low energy, 
low motivation, fatigue, and decreased feelings of hope and 
worth.  The Veteran reported problems with isolation and 
decreased interest in activities.  The Veteran also reported 
that he was distractible and stated that he worried a lot and 
felt restless and agitated and had muscle tension.  The 
Veteran reported problems with concentration and memory and 
of being tearful.  The Veteran reported panic attacks, which 
the examiner noted were not panic attacks, just periods 
during which he cried and felt irritable.  The Veteran 
reported that he sometimes felt that people wished to harm 
him.  The Veteran reported that when depressed, he would go 
one or two weeks without taking a bath.  

The examiner noted the Veteran's social adaptability and 
interaction with others as well as his ability to maintain 
employment and perform job duties in a reliable, flexible, 
and efficient manner appeared to be considerably impaired.  
The examiner noted that overall, she would estimate the 
Veteran's level of disability to be in the considerable 
range; and that given his abuse of cannabis, and the Veteran 
would need assistance with money management.  A GAF of 52 was 
assigned.

Thus, the findings of record indicate that prior to July 13, 
2007, the Veteran's psychiatric symptoms matched some of the 
rating criteria for a 30 percent rating (depressed mood, 
anxiety, mild memory loss), some criteria for a 70 percent 
rating (suicidal ideation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances). 
In addition, the GAF score assigned of 55 contemplates 
moderate symptoms such as those warranting a 50 percent 
evaluation.

Accordingly, the Board finds that the record supports an 
evaluation of 50 percent prior to July 13, 2007.  Although 
the Veteran matched some criteria for a 70 percent rating, 
the Board finds more probative the GAF score of 55 
contemplating moderate symptoms especially in light of the 
fact that the VA examiner found the Veteran's report of 
symptomatology during examination to be exaggerated.  

Since July 13, 2007, the Veteran's psychiatric symptoms 
matched some of the rating criteria for a 70 percent rating 
(suicidal ideation, impaired impulse control, neglect of 
person appearance and hygiene).  Further, GAF scores assigned 
ranging from 49 to 52 contemplate moderate to serious 
symptoms.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  In determining 
the weight to be assigned to evidence, credibility can be 
affected by inconsistent statements, internal inconsistency 
of statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self- 
interest, malingering, desire for monetary gain, and witness 
demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  

In this case, the evidence indicates that at least some of 
the Veteran's reports are inaccurate and that he has a 
demonstrated character for untruthfulness.  As noted above, 
the August 2006 VA examiner noted that at the time of the VA 
examination, the Veteran appeared to be exaggerating his 
answers and that she did not assign a GAF because she did not 
have the Veteran's file.  After reviewing the claims file, 
the examiner noted that the Veteran's claims file 
demonstrated that he attended social gatherings with his wife 
and also participated in various activities with friends to 
the contrary of what he reported to her.  

The December 2008 VA examiner noted that the Veteran was 
generally cooperative although at times there was some 
suggestion that he may not have been putting forth his best 
effort, particularly on the mental status examination and 
that there may have been a bit of exaggeration at times.  In 
addition, the examiner noted that the Veteran reported some 
auditory hallucinations, which were noted to be questionable 
in terms of whether they were actual hallucinations.  The 
examiner also noted that the Veteran reported panic attacks, 
which were not panic attacks, just periods during which he 
cried and felt irritable.  Further, the Veteran changed his 
report of marijuana usage three times during the December 
2009 VA examination.     

In sum, it appears that there is a serious concern raised by 
the record as to the validity of the Veteran's reported 
psychiatric symptomatology.  Nevertheless, the Veteran's 
treating psychiatrist has not raised such concerns and has 
assigned a GAF between 49 and 50 contemplating serious 
symptoms such as those warranting a 70 percent evaluation 
since July 13, 2007.  

Accordingly, the Board finds that, resolving all doubt in the 
Veteran's favor, the record supports an evaluation of 70 
percent since July 13, 2007.  However, the Veteran's major 
depressive disorder symptoms do not approach the severity 
contemplated for the 100 percent rating. As set forth above, 
the criteria for a 100 percent rating are met when the 
Veteran experiences total occupational and social impairment, 
which is clearly not demonstrated in this case.  There has 
never been any indication of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation as to 
time or place, or memory loss for names of close relative, 
own occupation or own name.

Upon consideration of all of the relevant evidence of record, 
and resolving all doubt in favor of the Veteran, the Board 
finds that prior to July 13, 2007, the Veteran's major 
depressive disorder was manifested by occupational and social 
impairment with reduced reliability and productivity 
supporting no more than a 50 percent disability rating and 
that since July 13, 2007, the Veteran's major depressive 
disorder has been manifested by occupational and social 
impairment with deficiencies in most areas supporting no more 
than a 70 percent disability rating as the Veteran's major 
depressive disorder has not been manifested by total 
occupational and social impairment.    

The Board is aware that an extraschedular rating is a 
component of an increased rating claim.  Barringer v. Peake, 
22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected major 
depressive disorder presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The disability does not result 
in symptoms not contemplated by the criteria in the rating 
schedule.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. 


ORDER

Entitlement to an evaluation of 50 percent prior to July 13, 
2007, and to an evaluation of 70 percent from July 13, 2007, 
but not greater, for service-connected major depressive 
disorder is granted subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


